IN THE SUPREME COURT OF THE STATE OF DELAWARE

SANDRA LIFSCHITZ, HENRY FELT §
and DIANE FELT,                  §
                                 §
      Plaintiffs Below,          §
      Appellants,                §
                                 §            No. 301, 2020
      v.                         §
                                 §
STEVE A. KANDARIAN, CHERYL W. §
GRISÉ, CARLOS M. GUTIERREZ,      §
GERALD L. HASSELL, DAVID L.      §            Court Below: Court of Chancery
HERZOG, R. GLENN HUBBARD,        §            of the State of Delaware
EDWARD J. KELLY, III, WILLIAM E. §
KENNARD, JAMES M. KILTS,         §
CATHERINE R. KINNEY, DENISE M. §              C.A. No. 2019-0452
MORRISON, WAYNE DANIEL,          §
STEVEN J. GOULART, JOHN C.R.     §
HELE, JOHN M. KEANE, ALFRED F. §
KELLY, JR., ROBIN LENNA, MARIA §
R. MORRIS, HUGH B. PRICE,        §
KENTON J. SICCHITANO, LULU       §
WANG, and WILLIAM A. WHEELER, §
                                 §
      Defendants Below,          §
      Appellees,                 §
                                 §
      and                        §
                                 §
METLIFE, INC.,                   §
                                 §
      Nominal Defendant Below.   §

                            Submitted: March 3, 2021
                            Decided:   March 22, 2021

Before SEITZ, Chief Justice; VALIHURA, and MONTGOMERY-REEVES, Justices.

                                     ORDER

      This 22nd day of March, 2021, having considered this matter on the briefs and the

oral arguments of the parties and the record below, and having concluded that the same
should be affirmed on the basis of and for the reasons assigned by the Court of Chancery

in its Memorandum Opinion dated August 17, 2020;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:



                                        /s/ Karen L. Valihura
                                        Justice